Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 9, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142936 (46)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  GALE BOERTMANN,
           Plaintiff-Appellee,
                                                                    SC: 142936
  v                                                                 COA: 293835
                                                                    Macomb CC: 2008-003332-NF
  CINCINNATI INSURANCE COMPANY,
             Defendant-Appellant.
  ___________________________________


         On order of the Chief Justice, the motion by plaintiff-appellee for extension of
  time for filing her brief is considered and, it appearing the order denying her motion to
  strike was entered April 6, 2012, the time for filing the brief of plaintiff-appellee is
  extended to May 18, 2012.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 9, 2012                       _________________________________________
                                                                               Clerk